Title: From Alexander Hamilton to Aaron Ogden, 10 April 1800
From: Hamilton, Alexander
To: Ogden, Aaron


          
            Sir,
            NY. April 10. 1800
          
          I have received your four letters of the eighth and ninth of April.
          You are authorized to procure wood for the troops Union Brigade, confining yourself within the regulations established by the War department, which appear to me to be quite liberal. In cases to which those regulations do not apply you will have an eye to them as a general guide, and make such allowance as shall consist with the rules of a just proportion.
          I have no objection to your taking an officer from the line as an assistant.
          The attention of the S of War has been heretofore called to the subject of promotion according to the established rules, but I shall again bring it before him—What effect it will produce time must discover.
          You are authorized to — cause the articles mentioned in your letter of the eighth instant, to be furnished—I must however observe that — articles have among the articles supplies to the Union Brigade there have been articles
          You are authorized to cause the articles mentioned in your letter of the eighth instant to be furnished—Among the supplies to the Union Brigade heretofore there have been some articles which it was not the former practice of our Army to furnish, and which are not now furnished in diff other quarters—You will be particularly careful take care that this be not continued—
          Col. Ogden
        